DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 9, the prior art of record fails to specifically disclose or suggest, a method and device for automated, in-line measurement of a differentiated surface cleanliness, in terms of carbon, of a continuously-moving metal sheet or strip, having a level of surface carbon pollution lower than 100 mg/m2, the method comprising of focusing the radiation beam to deposit an energy density on the metal strip or sheet to generate CN radicals in the plasma and measuring an intensity of an intense vibration line of the CN radicals and relating the intensity to that of a vibration line of the nitrogen, in order to compensate for fluctuations linked to the radiation beam and to radiation material interactions, the intense vibration line of the CN radicals being a vibration line at 388.25 nm and the vibration line of the nitrogen being the vibration line at 500.51 nm.
3.	The closest art of record teaches the following;
With regards to claim 1 and 9, Monfort (US 2011/0051994 disclosed in Applicant’s IDS) discloses an automated in-line method for measuring the surface cleanness of a continuously running metal sheet or strip (Abstract), the method comprising: 
generating a radiation beam using a source [0037][0038];
focusing the radiation beam using a focusing device such that an energy density deposited on the metal strip or sheet is sufficient to create a plasma [0038][0039];
analyzing light emitted by the plasma using an optical collection device ([0012]; optical image-acquisition device); and
quantifying the surface cleanliness of the sheet [0044].
Monfort does not disclose;
generating CN radicals in the plasma if carbon and nitrogen are present;
creating a nitrogen atmosphere around the plasma using a sweeping system with a flow rate configured to prevent a presence of oxygen from air in the plasma;

measuring an intensity of an intense vibration line of the CN radicals and relating the intensity to that of a vibration line of the nitrogen, in order to compensate for fluctuations linked to the radiation beam and to radiation material interactions, the intense vibration line of the CN radicals being a vibration line at 388.25 nm and the vibration line of the nitrogen being the vibration line at 500.51 nm.
Wang et al. (US 2017/0067782)(“Wang”) discloses method steps and apparatus components related to a laser induced breakdown spectroscopy (LIBS) apparatus [0012], comprising;
generating plasma emissions when carbon is present ([0014]; The laser pulse produces a plasma emission, i.e. LIBS signal 108 at the surface of the sample 106,…” [0019] teaches that carbon produces a LIBS signal);
creating a nitrogen atmosphere around the plasma using a sweeping system with a flow rate configured to prevent a presence of oxygen from air in the plasma ([0019]; Nitrogen gas is supplied to the sample surface and functions as a purge gas.);
([0014]; by way of focusing lens 110 and light guide 112) toward a spectrometer or other device configured to separate wavelengths of the emitted light ([0014]; optical spectrometer device 114).
Wang does not disclose; 
generating CN radicals in the plasma if carbon and nitrogen are present;
measuring an intensity of an intense vibration line of the CN radicals and relating the intensity to that of a vibration line of the nitrogen, in order to compensate for fluctuations linked to the radiation beam and to radiation material interactions, the intense vibration line of the CN radicals being a vibration line at 388.25 nm and the vibration line of the nitrogen being the vibration line at 500.51 nm;
Dottery et al. (US 2010/0085567) (“Dottery”) discloses a spectroscopy system utilizing a first and second laser to induce a plasma on a surface of a target and stimulates amplified emissions from the said plasma for the detection by one or more spectroscopes. The spectroscopes are utilized for detecting element signatures and intensity ratios from the trace elements in the plasma (Abstract). The reference further teaches of obtaining an oxygen to nitrogen ratio corresponding to the detection of a DNT explosive material on an aluminum surface [0091]. Additionally, FIG. 21 shows a CN/C2 peak ratio from the same aluminum surface [0091]. 
Dottery does not specifically disclose;
generating CN radicals in the plasma if carbon and nitrogen are present;
measuring an intensity of an intense vibration line of the CN radicals and relating the intensity to that of a vibration line of the nitrogen, in order to compensate for fluctuations linked to the radiation beam and to radiation material interactions, the intense vibration line of the CN radicals being a vibration line at 388.25 nm and the vibration line of the nitrogen being the vibration line at 500.51 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884